Citation Nr: 1036581	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthma and emphysema due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in June 2009.  A transcript of the hearing is of 
record.

The case was remanded by the Board in November 2009 to obtain the 
Veteran's Social Security Administration (SSA) disability 
records.  A review of the record indicates that the Board's 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran submitted 
a statement in March 2010 indicating that he was treated at the 
Spokane, Washington VA Medical Center (VAMC) and he requested 
that those records be obtained.  To date, those records have not 
been obtained, since the Veteran's statement was folded up and 
buried within the Veteran's medical records, rendering it 
unlikely that the AMC noticed the request.  Since these records 
are potentially relevant to the appeal, they must be obtained.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the veteran to attempt to obtain them); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Spokane, Washington VAMC.  All 
actions to obtain the requested records 
should be documented fully in the claim's 
file.  Because these are Federal records, 
if any of the records cannot be located or 
no such records exist, a memorandum of 
unavailability must be associated with the 
claims file and the Veteran should be 
provided with a copy of this memorandum.

2.  The RO should then readjudicate the 
Veteran's claim for service connection for 
asthma and emphysema due to asbestos 
exposure.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


